Citation Nr: 1225788	
Decision Date: 07/25/12    Archive Date: 08/03/12	

DOCKET NO.  05-35 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for arthritis of the bilateral knees and ankles. 

2.  Entitlement to service connection for a low back disorder, claimed as a herniated disc of the lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel
INTRODUCTION

The Veteran served on active duty from July 1975 to May 1976.  

This case comes before the Board of Veterans Appeals (Board) on appeal of an April 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

This case was previously before the Board in September 2010, at which time it was remanded for additional development.  The case is now, once more, before the Board for appellate review.  


FINDINGS OF FACT

1.  Arthritis of the bilateral knees and ankles is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, including an alleged inservice fall.  

2.  A chronic low back disorder, including a herniated disc of the lumbar spine, is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, including an alleged inservice fall.  


CONCLUSIONS OF LAW

1.  Arthritis of the bilateral knees and ankles was not incurred in or aggravated by active military service, nor may such a disability be presumed to have been so incurred.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

2.  A chronic low back disorder, including a herniated disc of the lumbar spine, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in October 2004, January 2005, and March 2010 of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and, as warranted by law, affording VA examinations.  Currently, there is no pertinent and available evidence suggesting that additional records have yet to be secured, or that additional examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.  

Service Connection

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, including those offered during the course of an RO hearing in February 2007, as well as service treatment records, VA and private treatment records and examination reports, and various statements from the Veteran's physicians and former service colleagues.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran in this case seeks service connection for arthritis of the bilateral knees and ankles, as well as for a herniated disc of the lumbar spine.  In pertinent part, it is contended that the aforementioned disabilities are the result of an incident in service, at which time the Veteran fell from a forklift.  

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Alternatively, service connection may be awarded for a "chronic" condition when:  (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and the medical evidence relates the symptomatology to the Veteran's present condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b) (2011).  

Where a Veteran served from ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and osteoarthritis becomes manifest to a degree of 10 percent within one year of date of termination of active service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

In the present case, service treatment records are negative for history, complaints, or abnormal findings indicative of the presence of a disorder of the bilateral knees or ankles (including arthritis), or pathology of the lumbar spine.  Moreover, those same records fail to disclose that, at any time during the Veteran's period of active military service, he fell while operating a forklift.  At the time of a service separation examination in April 1976, the Veteran's spine and musculoskeletal system, as well as his lower extremities, were entirely within normal limits, and no pertinent diagnoses were noted.  

The earliest clinical indication of the potential presence of chronic pathology of the bilateral knees or ankles, or lumbar spine, is revealed by private medical records dated in May 2000, almost 24 years following the Veteran's discharge from service, at which time he was noted to be receiving care for "workman's compensation" injuries resulting in low back pain, arthralgias of the knees and feet, and bilateral lumbar radiculitis.  Degenerative disc disease of the knees was first shown no earlier than July 2003, more than 27 years following service discharge, while lumbar radiculitis/radiculopathy was first shown no earlier than September of that same year, once again, many years following the Veteran's discharge from service.  

The Board observes that, at the time of a private neurologic evaluation in September 2003, the Veteran was reported to have sustained a work-related low back injury in 1999.  Moreover, following a VA examination of the Veteran's spine conducted in December 2011 (which examination, it should be noted, involved a full review of the Veteran's claims folder), the examiner was of the opinion that the Veteran was suffering from mild lumbosacral strain which was less likely than not the result of an inservice fall from a forklift.  This was felt to be the case given the fact the Veteran's service separation examination showed a normal spine and musculoskeletal system, as well as the Veteran's own admitted history of a work-related lower back injury in 1999 which, in the opinion of the examiner, might be more responsible for his current low back condition than his fall in the military, which reportedly occurred more than 30 years earlier.  

The Board notes that, at the time of a VA examination of the Veteran's ankles in December 2011 (which examination involved a full review of the Veteran's claims folder), the Veteran once again indicated that, while in service, he had fallen from a forklift, resulting in a contusion to both ankles.  In the opinion of the examiner, the Veteran was currently suffering from mild chronic bilateral ankle strain, in conjunction with degenerative joint disease, which was not, in fact, the result of the Veteran's active military service.  This was the case given the fact that the Veteran's service separation examination prior to his discharge in April 1976 showed a normal examination of both lower extremities, including both ankles.  Moreover, there was no record in the Veteran's claims folder regarding a contusion to the Veteran's ankles while on active military service.  

Finally, at the time of a VA examination of the Veteran's knees, likewise conducted in December 2011, it was noted that the Veteran's claims folder had been reviewed in its entirety.  Reportedly, radiographic studies of the Veteran's knees conducted in November 2011 had shown the presence of minimal degenerative joint disease with bilateral patellar spurs.  According to the examiner, following a review of the Veteran's claims file, there was some inconsistency in the Veteran's reported history.  More specifically, while the Veteran had indicated that he did not seek medical care for his knees until 1990, during the course of an RO hearing in February 2007, he testified that he was hospitalized following an inservice forklift accident.  Moreover, the Veteran's primary care provider, as well as the Chairman of the Rheumatology Clinic at the Philadelphia, Pennsylvania VA Medical Center had both indicated that the Veteran suffered from a form of rheumatoid arthritis called seronegative polyarthritis, which affected multiple joints.  According to the examiner, this was an autoimmune condition, which would not be the result of trauma.  Moreover, at the time of the Veteran's service separation examination in April 1976, he denied any joint complaints, in particular, knee complaints, and a physical examination was negative for any knee pathology.  Under the circumstances, it was the opinion of the examiner that the Veteran's current bilateral knee condition, which is to say, mild degenerative joint disease, was not caused by or the result of a forklift accident during the Veteran's period of active military service.  

The Board finds the aforementioned opinions of VA examiners highly probative, because those opinions were based upon a review of the Veteran's entire claims folder, as well as full examinations, including both history and clinical findings.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file, and the thoroughness and detail of the opinion).  The VA examiners reviewed the Veteran's claims folder, discussed his medical history, provided well-reasoned medical opinions, and alluded to the evidence which supported those opinions.  See Hernandez-Toyens v. West, supra.  Those opinions were to the effect that the Veteran's bilateral knee and ankle disabilities, and claimed herniated disc of the lumbar spine, were not the result of an incident or incidents of his period of active military service, including a fall from a forklift.  

In evaluating the Veteran's claims, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, and as noted above, the Veteran has attributed all of the disabilities at issue to a fall during his period of active military service.  However, not until August 2004, almost 30 years following the Veteran's discharge from service, did the Veteran claim service connection for any of the disabilities at issue.  Significantly, all of the disabilities currently on appeal were first clinically documented many years following the Veteran's discharge from active military service.  The passage of many years between discharge from service and medical documentation of a claimed disability, it should be noted, is a factor which tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  More importantly, for service connection to be established by continuity of symptomatology, there must be medical evidence which relates the current condition to that symptomatology.  See Savage, supra.  In this case, there is no such medical evidence suggesting a link between the disabilities at issue and the Veteran's period of active military service.  

The Board acknowledges the Veteran's statements, and those of his former service colleagues, regarding the origin of the disabilities at issue.  However, correspondence from those former colleagues reflects only their recollection of an alleged inservice injury, and, in and of itself, is insufficient to establish the existence of chronic pathology related to such an incident.  Significantly, and as noted above, service treatment records are devoid of any evidence whatsoever of an inservice fall resulting in injuries to the Veteran's ankles or knees, or his lumbar spine.  Moreover, multiple VA examiners have offered their expert opinions that the Veteran's current disabilities of the ankles, knees, and lumbar spine are unrelated to an alleged fall during active military service.  To the extent the Veteran's treating physicians have offered their opinions that the Veteran's disabilities "could" be related to service, those opinions are speculative at best, given the fact that they are clearly based on history provided by the Veteran, inasmuch as there is no evidence that, at the time of the offering of those opinions, the examiners had access to the Veteran's claims folder or service treatment records.  Nor was any rationale offered for the opinions given.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

The Board acknowledges the Veteran's testimony regarding the origin of the disabilities at issue.  However, the Board rejects those assertions to the extent that they seek to etiologically relate his bilateral ankle and knee disabilities, and pathology of the lumbar spine, to his active military service.  The Veteran's statements and history, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  Moreover, the Veteran, as a lay person, is not competent to create the requisite causal nexus for the disabilities at issue.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's arthritis of the bilateral knees and ankles, or low back disability (claimed as a herniated disc of the lumbar spine) with any incident or incidents of his period of active military service.  Accordingly, his claims for service connection must be denied.  


ORDER

Service connection for arthritis of the bilateral knees and ankles is denied.  

Service connection for a low back disorder, claimed as a herniated disc of the lumbar spine, is denied.  


	                        ____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


